DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, and 5-18 are pending and examined herein per Applicant’s 12/20/2021 filing. Claims 1, 3, 5-10, and 13-18 are amended.  Claims 2 and 4 are canceled. No claims are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to the title of the specification is sufficient to overcome the title objection of the previous Office action.
Applicant’s amendment to the claims is sufficient to overcome the 35 USC 112(b) rejection of the previous Office action.
Applicant’s amendments to claim 1 are sufficient to overcome the 35 USC 101 not to a statutory class rejection of claims 1-8 and 10-16 of the previous Office action.
Applicant’s amendments are NOT sufficient to overcome the 35 USC 101 Alice/Mayo rejection of the previous Office action.
Applicant’s amendments are NOT sufficient to overcome the 35 USC 102/103 rejections of the previous Office action.

Response to Arguments
Applicant's arguments filed with respect to 35 USC 101 Alice/Mayo rejection of the previous Office action have been fully considered but they are not persuasive.  Applicant argues:
The features in of claim 1 in combination, are neither generic nor conventional.  In particular, there is no evidence that the features are generic or convention; therefore claim 1 recites patent eligible subject matter.  Remarks p. 8-9.
Respectfully, the Office notes in the previous Office action the claims were found not to have a practical application or significantly more because the additional elements of the claim were found to be insignificant extra solution activity, see 09/29/21 OA at p.6-7.  Nonetheless the system for implementing the claimed invention is found to be generic and general as described in the instant specification, see Spec. at p. 5-6 and 31.  For all these reasons the rejection of the previous Office action is maintained.
Claim 17 recites "causing third information related to the product that is being provided to the customer to be displayed when the product that is being provided to the customer is a tangible item that is consumed through use and a 
Respectfully, the Office disagrees with Applicant’s assertion.  While the item being displayed to the use may be an image or information about a tangible production, it is simply a display.   It almost seems like the Applicant is arguing that the displayed product is also presented to the user in a real-life tangible form that can be consumed.  However that is not what the claim says nor is there support in the specification for this interpretation of the claim.  
The relevant portion of the specification at p. 30-31 states the following:
The products to be prepared for sales on the E-commerce site include consumable items such as ink, toner, and print paper of printers. In general, the consumable items run out through the use for a certain period after the purchase and therefore need to be purchased again. Thus, when a product recorded as being "purchased" in the customer's purchase history corresponds to the consumable item, the system (for example, a system corresponding to the proposal target service determining part 314) assumes that the product is "not being provided" after a predetermined period (for example, a period slightly shorter than a standard usable period of the product (period before the product runs out)) has elapsed from the latest date of sales of the product and permits the product to be selected as a product recommended to the customer. The "predetermined period" of this example may be uniform in accordance with the type of the consumable item or may be defined based on a period that is determined based on information provided to the provider company from the customer for diagnosis or the like and ranges from a time when the customer starts to use the consumable item to a time when the customer runs out of the consumable item.

The actual tangible consumable product is NOT provided to the user for consumption simultaneously with the product information displayed to the user.  The product is simply a previous purchased item with a typical useful life of X.  The system 
Claim 18 recites "means for displaying third information related to the product that is being provided to the customer when the product that is being provided to the customer is a tangible item that is consumed through use and a predetermined period has elapsed from a start of provision of the product”; therefore claims 17 is also patent eligible. Remarks p. 9.
This argument has been addressed above at 9.a.  The rejection the of the previous Office action is maintained for the reasons given above.
Applicant's arguments filed with respect to 35 USC 102/103 rejection of the previous Office action are directed towards newly added limitations that are fully address in the updated rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, and 5-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claim 1, 3, and 5-16 are to an apparatus (machine), claim 17 is to a medium (manufacture) and claim 18 is to an apparatus (machine).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically, the abstract idea of mental processes. Where the abstract type of mental processes is described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A display apparatus comprising:
a display, and
a processor configured to 
acquire a history of view of items related to products by a customer 
acquire first information indicating at least one of a product that is not being provided to the customer and a product that is being provided to the customer, and 
cause the display to display, by using the history and the first information, second information related to the product that is not being provided to the customer among the products identified based on the history; and
cause third information related to the product that is being provided to the customer to be displayed when the product that is being provided to the customer is a tangible item that is consumed through use and a predetermined period has elapsed from a start of provision of the product.

The device acquires information and then displays that information related to the acquired information, which inherently make a determination (filters) information to determine what first and second information to display based on some condition, see for example Spec. 14-15. This type of determination/filtering of information is the same as the mental processes that a human might go through to make the observations or evaluations as to which products have not been viewed by customers.
The third information is displayed based on the passage of time, which is a type of mental evaluation or mathematical calculation.   
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The elements are determined to be insignificant extra solution activity.  Where the step of “acquires” is a step of data gathering (pre-solution activity), while the step “displays”   is a step of outputting (post-solution activity).
pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above, the additional elements of the claim are found to be insignificant extra solution activity when considered individually or as part of the ordered combination do not amount to significantly more than the identified abstract idea. The apparatus hardware components are found to general/generic off the self components as described in the instant specification, see Spec. at p. 5-6 and 31.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial 
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims have been amended to include “a tangible item”.  This term is not used in the specification or original claims.  
The specification discloses “products” (Spec. p.4 “encompasses software and service”), “information items” (Spec. p.4 “may be a file or each data item registered in a database”), and “consumable items” (Spec. p. 30-31), but nothing in the specification requires these things to be tangible. With respect to the consumable items while the examples given are tangible the language used is not interpreted to be limiting to the tangible – an e-ticket for a concert or movie would fit the description provided – “the consumable items run out through the use for a certain period after the purchase and therefore need to be purchased again.” (Spec. p. 30) The e-ticket is a consumable item, i.e. it is commonly only good for one time use and if the consumer wants to watch the movie again he has to buy another ticket. 
The dependent claims to not clarify the issue raised above therefore these claims are rejected based on the same reasoning given above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim has been amended to recite “the processor is configured to avoid the second information from being displayed when the product corresponds to a product that is prohibited from being provided to the customer” this claim depends from claim 1 that recites “cause the display to display, by using the history and the first information, second information related to the product that is not being provided to the customer among the products identified based on the history”.  It is unclear what is to be displayed when the system encounters second information the is prohibited from being provided (displayed?) to the customer. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalmes et al (US Pub 2014/0149424 A1).

Claims 1, 17, and 18 
Kalmes teaches a display apparatus (Kalmes [15] “devices, such as televisions, laptop computers, tablet computers, personal computers, and mobile phones”) comprising: 
a display (Kalmes [15] “interface may display content received” and [135] “interface”), and 
a processor (Kalmes [135] “processor”) configured to 
acquire a history of view of items related to products by a customer 
acquire first information indicating at least one of a product that is not being provided to the customer and a product that is being provided to the customer (Kalmes [30] “a sufficient . . . viewing history data has been received” and [52] “viewing history and/or content preferences by a number of views, by a percentage or amount of a content item that was viewed, by the date or time when a content item was viewed”), and 
cause the display to display, by using the history and the first information, second information related to the product that is not being provided to the customer among the products identified based on the history (Kalmes [14] “the relative weight assigned to . . . viewing history may be affected by when the relevant actions occurred . . . media content item experienced by a user in the distant past may be weighted less strongly than . . . viewing experience in the recent past when selecting an unviewed media content item to recommend to the user”, where unviewed is the equivalent of the claimed “product that is not being provided to the customer”).
cause third information related to the product that is being provided to the customer to be displayed when the product that is being provided to the customer is a tangible item that is consumed through use and a predetermined period has elapsed from a start of provision of the product (Kalmes [30] “a designated time period has elapsed since media content recommendation analysis has last been performed” and [108] “a media content item may be an individual piece of content such as a video object . . . a standardized content channel such as a television channel or a personalized content channel created by the media system . . . a content category such as a genre.”, where “tangible item” is afforded little patent able weight since the claim is to the display of information (non-functional descripted material) and the predetermined period is not depended on the item being tangible.).

With respect to claims 17 (non-transitory computer readable medium, Kalmes [37]) and 18 (display apparatus, Kalmes [15]) are substantially similar to claim 1; therefore the claims are rejected for the same reasoning given above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmes et al (US Pub 2014/0149424 A1) as applied above and in further view of Herring et al (US Pub 2015/0261314 A1).

Claim 3 
Kalmes teaches all the limitations of the display apparatus according to Claim 1, 
wherein an expiration date of provision is set for each of the products (Kalmes [30]), and 
Kalmes does not expressly teach, but Herring, in the analogous art of displaying content at point of sale, teaches wherein the predetermined period has elapsed when a Herring [13]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kalmes wherein an expiration date of provision is set for each of the products, and wherein the predetermined period has elapsed when a remaining period to the expiration date of provision of the product is equal to or shorter than a threshold as taught by Herring since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmes et al (US Pub 2014/0149424 A1) as applied above and in further view of Herring et al (US Pub 2015/0261314 A1) Katariya et al (US Pub 2015/0317145 A1).

Claim 5 
Kalmes teaches all the limitations of the display apparatus according to Claim 1, Kalmes does not expressly teach, but Katariya, in the analogous art of notifying of new products and updates, teaches wherein the processor is configured to avoid the second information from being displayed when the product corresponds to a product that is prohibited from being provided to the customer (Katariya [71]).
Kalmes the processor is configured to avoid the second information from being displayed when the product corresponds to a product that is prohibited from being provided to the customer as taught by Katariya since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 
Kalmes teaches all the limitations of the display apparatus according to Claim 1, wherein the processor is configured to cause the second information to be displayed so that the information is distinguishable from information related to the product that is being provided to the customer among the products identified based on the history (Katariya [71]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kalmes the processor is configured to cause the second information to be displayed so that the information is distinguishable from information related to the product that is being provided to the customer among the products identified based on the history as taught by Katariya since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Claim 7 
Kalmes teaches all the limitations of the display apparatus according to Claim 1, wherein processor is configured to cause for a person other than the customer, the second information to be displayed (Kalmes [23-25], see other users).

Claim 16 
Kalmes teaches all the limitations of the display apparatus according to Claim 1, Kalmes does not expressly teach, but Katariya, in the analogous art of notifying of new products and updates, teaches wherein the processor is configured to cause the second information to be displayed for the customer (Katariya [71]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kalmes the processor is configured to cause the second information to be displayed for the customer as taught by Katariya since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmes et al (US Pub 2014/0149424 A1) as applied above and in further view of Katariya et al (US Pub 2015/0317145 A1) and Carmen (US Pat 7,249,064 B1).
Claim 8 
Kalmes teaches all the limitations of the display apparatus according to Claim 7, 
Kalmes does not expressly teach, but Carmen, in the analogous art of notifying of new products and updates, teaches wherein the person other than the customer is a representative person who handles sales for the customer (Carmen 9:10-16 and fig. 20), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kalmes the person other than the customer is a representative person who handles sales for the customer as taught by Carmen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kalmes does not expressly teach, but Katariya, in the analogous art of notifying of new products and updates, teaches wherein the processor is configured to cause, for the representative person, the second information of the customer handled by the representative person to be displayed (Katariya [71]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kalmes the processor is configured to cause, for the representative person, the second information of the Katariya since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 
Kalmes teaches all the limitations of the display apparatus according to Claim 7, Kalmes does not expressly teach, but Katariya, in the analogous art of notifying of new products and updates, teaches wherein the processor is configured to cause a list screen for a first-type customer who has the product that is not being provided to the customer among the products identified based on the history to be displayed. (Katariya [71]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kalmes the processor is configured to cause a list screen for a first-type customer who has the product that is not being provided to the customer among the products identified based on the history to be displayed as taught by Katariya since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 
Kalmes teaches all the limitations of the display apparatus according to Claim 9, wherein display items for the first-type customer in the list screen include a link for activating display of the second information (Kalmes [20] and [29] accessing content is the equivalent of the claimed link).

Claim 11 
Kalmes teaches all the limitations of the display apparatus according to Claim 10, 
wherein the list screen includes a second-type customer who does not have the product that is not being provided to the customer among the products identified based on the history of the customer (Kalmes [23-25], see other users), and 
wherein the first-type customer is displayed in a higher place in the list screen than the second-type customer (Kalmes [84]).

Claim 12 
Kalmes teaches all the limitations of the display apparatus according to Claim 10, 
wherein the list screen includes a second-type customer who does not have the product that is not being provided to the customer among the products identified based on the history of the customer (Kalmes [23-25], see other users), and 
wherein the first-type customer is displayed so as to be distinguishable from the second-type customer (Kalmes fig. 3).

Claim 13
Kalmes teaches all the limitations of the display apparatus according to Claim 1, Kalmes does not expressly teach, but Katariya, in the analogous art of notifying of new products and updates, teaches wherein the processor is configured to generate  a material for the customer, which includes proposal information on the product that is not being provided to the customer among the products identified based on the history of the customer (Katariya [71]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kalmes the processor is configured to generate  a material for the customer, which includes proposal information on the product that is not being provided to the customer among the products identified based on the history of the customer as taught by Katariya since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 
Kalmes teaches all the limitations of the display apparatus according to Claim 13, wherein the processor is configured to generate the material including the proposal information based on an attribute of the customer (Kalmes [14] where preferences are the equivalent of the claimed attributes).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kalmes et al (US Pub 2014/0149424 A1) as applied above and in further view of Katariya et al (US Pub 2015/0317145 A1), Carmen (US Pat 7,249,064 B1), and Li (US Pub 2012/0095819 A1).
Claim 15 
Kalmes teaches all the limitations of the display apparatus according to Claim 14, Kalmes does not expressly teach, but Li, in the analogous art of request for an object, teaches
wherein the attribute of the customer is a business type of the customer (Li [502]), and 
wherein the processor is configured to generate a practical case in the business type of the customer about the product that is not being provided to the customer among the products identified based on the history of the customer as the proposal information (Li [93]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kalmes processor is configured to generate a practical case in the business type of the customer about the product that is not being provided to the customer among the products identified based on the history of the customer as the proposal information as taught by Li since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seiden et al (US Pub 2014/0201767 A1) teaches content might play in a smaller window on the screen, or might play full-screen, and can be provided concurrently with the distraction or at some predefined later time (e.g., the next time the user logs in to a web portal, the user may be presented with an advertisement offering a video-on-demand purchase of a movie during which the user was distracted).
Peta l (US Pub 2015/0335144 A1) teaches the predefined period of time, or after the predefined period of time, display 140 may also display advertisements or promotions. For example, if the user purchased timing toothbrush 100 from a retail store, display 140 may show an advertisement encouraging the user to purchase a new toothbrush for a discounted price from that retail store.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623